DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/19/2022 has been entered. Claims 1-14 are pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action are persuasive. The 35 U.S.C. 112(b) rejection from the previously set forth Non-Final Office Action is withdrawn. 
Applicant’s arguments with respect to amendments to independent claim(s) 1 and 14 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8,10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (Wen, Hengqing, et al. "Countermeasures for GPS signal spoofing." Proceedings of the 18th international technical meeting of the satellite division of the institute of navigation (ION GNSS 2005). 2005.) in view of Ranganathan (Ranganathan, Aanjhan, Hildur Ólafsdóttir, and Srdjan Capkun. "Spree: A spoofing resistant gps receiver." Proceedings of the 22nd Annual International Conference on Mobile Computing and Networking. 2016.). 

Regarding claim 1, Wen discloses [Note: what Wen fails to specifically disclose is strike-through]
A device for detecting spoofing of GNSS signals (Fig. 1 and Abstract: The purpose of this paper is to analyze the vulnerability of the satellite signal and GPS system to spoof attacks, propose the anti-spoofing algorithms and illustrate the simulations of spoofing impact and anti-spoofing results.) comprising: 
an RF chain (Fig. 1) configured to acquire and down convert a signal comprising one or more GNSS signals transmitted by GNSS sources (Fig. 1 depicts the down converting of one or more GNSS signals; Introduction, first paragraph, “Figure 1 is a general block diagram of a GPS receiver”) each of said GNSS signals comprising a navigation message modulated by a spreading code associated to a related GNSS source (Fig. 1; GPS Signal Waveforms section, first paragraph, “The GPS LI carrier is modulated with the in-phase and quadrature components as expressed in (3) and (4) as…” where the formulas show that the GPS signal is modulated by codes P-code and C/A code and W code (i.e. types of PRN codes) which are related to a GNSS source), 
an analog to digital converter configured to digitize the down converted signal (Fig. 1 depicts A/D used to digitize the down converted signal), and 






Ranganathan discloses, 
a computer logic (Abstract: “In this work, we present SPREE, which is, to the best of
our knowledge, the first GPS receiver capable of detecting
all spoofing attacks described in the literature.”) configured to: 
calculate, over a grid of spreading code phase delays and Doppler shifts, cross-correlation functions between said digitized signal and locally generated replicas of the signal (Fig. 5 depicts a grid of code delays and doppler shifts with correlation functions calculated across the code delays and doppler shifts; Section 4.1 Auxiliary Peak Tracking, first paragraph, “In other words, the receiver searches for a satellite by allocating each channel to one specific satellite. The receiver searches for a particular satellite signal by correlating its own replica of that specific satellite’s pseudorandom code with the received signal.”), for one or more of said spreading codes, 
identify cross-correlation peaks (Fig. 5 depicts the identification of cross-correlation peaks), and 
analyze the cross-correlation peaks to detect spoofing situations (Section 4. Spree-A spoofing resilient GPS receiver, last sentence of first paragraph, “The combination of auxiliary peak tracking and the navigation message inspector enables SPREE to detect all types of spoofing attacks reliably.”), wherein analyzing the cross-correlation peaks to detect spoofing situations further comprises: 
monitoring the position of each cross-correlation peak over the grid of spreading code phase delays and Doppler shift for a number of successive signal acquisitions (Fig. 5 depicts the monitoring of cross-correlation peaks for successful signal acquisitions;”; Page 353, last paragraph, “In SPREE, when a particular satellite is assigned to a channel, all local peaks of the acquisition correlation function, which are above the acquisition threshold are collected and stored for processing.”, where the APT depicts the peaks in the grid of spreading code phase delays and Doppler shift as shown in Figure 5.), and only consider cross-correlation peaks that appear in two or more successive signal acquisitions (Page 354, first column, second paragraph, “If SPREE is successful in acquiring more than one peak, it records the differences in their arrival times i.e., the separation between two peaks. If the difference is more than the maximum acceptable time difference, τmax, SPREE detects a spoofing attack.”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Wen with Ranganathan to incorporate the features of: 
a computer logic configured to: 
calculate, over a grid of spreading code phase delays and Doppler shifts, cross-correlation functions between said digitized signal and locally generated replicas of the signal, for one or more of said spreading codes, 
identify cross-correlation peaks, and 
analyze the cross-correlation peaks to detect spoofing situations, wherein analyzing the cross-correlation peaks to detect spoofing situations further comprises: 
monitoring the position of each cross-correlation peak over the grid of spreading code phase delays and Doppler shift for a number of successive signal acquisitions, and only consider cross-correlation peaks that appear in two or more successive signal acquisitions.
	Both Wen and Ranganathan are considered analogous arts as they disclose systems and methods to detect spoofing in a GNSS/GPS receiver. Wen discloses the features of obtaining the GNSS signals, modulating those signals with PRN codes, down-converting those signals and then digitizing those down-converted signals by using an ADC. Ranganathan discloses the rest of the features of claim 1 shown in the citations above by utilizing its SPREE spoofing-detection algorithm. It would be obvious to incorporate the features disclosed by Ranganathan’s SPREE algorithm into the functions of Wen to allow for a more efficient detection of spoofing.  

Regarding claim 2, the combination of Wen and Ranganathan discloses [Note: what Wen fails to specifically disclose is strike-through]
The device of claim 1, 

Ranganathan discloses, 
wherein the number of Doppler shifts of the grid of spreading code phase delays and Doppler shifts is adapted to the travel speed of the device (Page 350, first column, second paragraph, “In addition, the carrier frequency of the satellite signals can differ from its true value due to the relative motion of the satellite and the receiver itself (Doppler effect). Thus, in order to detect any visible satellite signal, the receiver performs a two-dimensional search. First, it has to search through all possible delays (phase) of the pseudorandom code. Second, the receiver must account for frequency errors that occur due to the Doppler effect and other environmental interferences.”, where the Doppler effect takes into account the travel speed of the receiver).
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Wen with Ranganathan to incorporate the features of: 
wherein the number of Doppler shifts of the grid of spreading code phase delays and Doppler shifts is adapted to the travel speed of the device. Both Wen and Ranganathan are considered analogous arts as they disclose systems and methods to detect spoofing in a GNSS/GPS receiver. Wen discloses the features of obtaining the GNSS signals, modulating those signals with PRN codes, down-converting those signals and then digitizing those down-converted signals by using an ADC. Ranganathan discloses the feature of depicting the cross correlation functions on a grid of spreading code phase delays and Doppler shifts. Ranganathan further discloses the feature of the Doppler effect being taken into account when calculating the correlation functions. The doppler effect inherently takes into account the speed of the receiver to determine the doppler shift. Therefore, It would be obvious to incorporate the features disclosed by Ranganathan’s into the functions of Wen to allow for a more efficient detection of spoofing.  


Regarding claim 3, the combination of Wen and Ranganathan discloses [Note: what Wen fails to specifically disclose is strike-through]
The device of claim 1, 

Ranganathan discloses, 
wherein the cross-correlation functions are calculated in the frequency domain (Fig. 2 and Fig. 5 depict the correlation functions calculated in the frequency (i.e. doppler kHz) domain).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Wen with Ranganathan to incorporate the features of: 
wherein the cross-correlation functions are calculated in the frequency domain. Both Wen and Ranganathan are considered analogous arts as they disclose systems and methods to detect spoofing in a GNSS/GPS receiver. Wen discloses the features of obtaining the GNSS signals, modulating those signals with PRN codes, down-converting those signals and then digitizing those down-converted signals by using an ADC. Ranganathan discloses the feature of depicting the cross correlation functions on a grid of spreading code phase delays and Doppler shifts. In Figures 2 and 5 of the grid depicting cross-correlation peaks, it is obvious that the doppler in Hz is being used to determine the correlation functions and therefore correlation functions are being calculated in the frequency domain. Therefore, It would be obvious to incorporate the features disclosed by Ranganathan’s into the functions of Wen to allow for a more efficient detection of spoofing.  

Regarding claim 4, the combination of Wen and Ranganathan discloses [Note: what Wen fails to specifically disclose is strike-through]
The device of claim 1, 

Ranganathan discloses, 
wherein the cross-correlation peaks analysis comprises counting the number of cross-correlation peaks associated to a specific spreading code (Section 4.1 Auxiliary Peak Tracking, first paragraph, “In other words, the receiver searches for a satellite by allocating each channel to one specific satellite. The receiver searches for a particular satellite signal by correlating its own replica of that specific satellite’s pseudorandom code with the received signal. If the search results in a correlation value above the acquisition threshold, the receiver switches to tracking and demodulating the navigation message data.”), a spoofing situation being detected when said number of cross- correlation peaks is greater than or equal to two (Page 354, first column, second paragraph, “If SPREE is successful in acquiring more than one peak, it records the differences in their arrival times i.e., the separation between two peaks.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Wen with Ranganathan to incorporate the features of: 
wherein the cross-correlation peaks analysis comprises counting the number of cross-correlation peaks associated to a specific spreading code, a spoofing situation being detected when said number of cross- correlation peaks is greater than or equal to two. Both Wen and Ranganathan are considered analogous arts as they disclose systems and methods to detect spoofing in a GNSS/GPS receiver. Wen discloses the features of obtaining the GNSS signals, modulating those signals with PRN codes, down-converting those signals and then digitizing those down-converted signals by using an ADC. Ranganathan discloses the feature of depicting the cross correlation functions on a grid of spreading code phase delays and Doppler shifts. Ranganathan further discloses the features mentioned where Ranganathan’s SPREE algorithm detects spoofing when there are two or more peaks detected in a specified channel (i.e. channel corresponding to a specific satellite and therefore correlated to a specified PRN code). Therefore, It would be obvious to incorporate the features disclosed by Ranganathan’s into the functions of Wen to allow for a more efficient detection of spoofing.  

Regarding claim 5, Wen further discloses 
The device of claim 4, wherein, when a plurality of cross-correlation peaks are within an interval a length of which is lower than a threshold, only one cross-correlation peak is counted (section Method 6. “If we assume at least one of the codes on L1 is identical to the code on L2 and assume the code is the P(Y) code, then, the cross-correlation between the identical signals on L1 and L2 will generate one peak only, because the P-code length has the period of one week.”).

Regarding claim 6, Wen further discloses 
The device of claim 1, wherein the cross-correlation peaks analysis comprises monitoring the code phase delays associated to each cross-correlation peak for a number of successive signal acquisitions, a spoofing situation being detected when the variation speed of said code phase delays between said signal acquisitions exceeds a threshold for at least one cross-correlation peak (Section Method 4. Bound and compare range rates).

Regarding claim 7, Wen further discloses
The device of claim 1, wherein the cross-correlation peaks analysis comprises monitoring the Doppler shifts associated to each cross-correlation peak for successive signal acquisitions, a spoofing situation being detected when the variation speed of the Doppler shift between said acquisitions exceeds a threshold for at least one cross-correlation peak (Section Method 5. Doppler shift check, “The Doppler shift should also compare with the range rates because it has internal relation with phase range rate, i.e.”, where the range rate is bounded and therefore the Doppler shift is compared to the bounded range rate).

Regarding claim 8, Wen further discloses
The device of claim 1, wherein the cross-correlation peaks analysis comprises monitoring the code phase delay and Doppler shift associated to a cross-correlation peak, a spoofing situation being detected when the code phase delay variation speed is not consistent with the Doppler shift value (Section Method 5. “The Doppler shift should also compare with the range rates because it has internal relation with phase range rate, i.e. . D = λ Φ”).

Regarding claim 10, Wen further discloses 
The device of claim 1, wherein the computer logic is further configured to detect jamming by monitoring the level variations of an automatic gain control module configured to amplify or attenuate the power level of the received signal with a threshold (Introduction, first paragraph, “Figure 1 is a general block diagram of a GPS receiver. Most receivers are equipped with an automatic gain control (AGC) that adjusts the gain of the front-end amplifier so that the A/D converter can use its full range operation without saturation or under range. AGC plays an important role in a successful spoof.”, where “without saturation” and “under range” indicates a threshold).

Regarding claim 13, the combination of Wen and Ranganathan discloses [Note: what Wen fails to specifically disclose is strike-through]
The device of claim 1, 

Ranganathan discloses, 
further comprising an output to transmit information about the spoofing situation to the GNSS receiver (Page 355, second column, first paragraph, “Therefore, multiple attackers will cause multiple auxiliary peaks which will trigger SPREE to raise an alarm.”, where an alarm is an output about the spoofing situation to the receiver).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Wen with Ranganathan to incorporate the features of: 
further comprising an output to transmit information about the spoofing situation to the GNSS receiver. Both Wen and Ranganathan are considered analogous arts as they disclose systems and methods to detect spoofing in a GNSS/GPS receiver. Wen discloses the features of obtaining the GNSS signals, modulating those signals with PRN codes, down-converting those signals and then digitizing those down-converted signals by using an ADC. However, Wen fails to specifically disclose the feature mentioned above. Ranganathan discloses the of sending an alarm/alert to the receiver when spoofing is detected. Therefore, It would be obvious to incorporate the features disclosed by Ranganathan’s into the functions of Wen to allow for a more efficient notification of spoofing to the receiver.  

Regarding claim 14, the same cited section and analysis as claim 1 is applied. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (Wen, Hengqing, et al. "Countermeasures for GPS signal spoofing." Proceedings of the 18th international technical meeting of the satellite division of the institute of navigation (ION GNSS 2005). 2005.) in view of Ranganathan (Ranganathan, Aanjhan, Hildur Ólafsdóttir, and Srdjan Capkun. "Spree: A spoofing resistant gps receiver." Proceedings of the 22nd Annual International Conference on Mobile Computing and Networking. 2016.) further in view of Papadimitratos (US 2010/0117899).

Regarding claim 9, the combination of Wen and Ranganathan discloses [Note: what the combination of Wen and Ranganathan fails to specifically disclose is strike-through]
The device of claim 1, 

Papadimitratos discloses,
wherein the cross-correlation peaks analysis comprises counting the number of satellites in view, and comparing said number with a threshold, a spoofing situation being declared when the number of satellites in view exceeds the threshold (Paragraph [0078]).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Wen and Ranganathan with Papadimitratos to incorporate the features of: wherein the cross-correlation peaks analysis comprises counting the number of satellites in view, and comparing said number with a threshold, a spoofing situation being declared when the number of satellites in view exceeds the threshold. All arts are considered analogous arts as they disclose systems and methods to detect spoofing in a GNSS/GPS receiver. Wen discloses the features of obtaining the GNSS signals, modulating those signals with PRN codes, down-converting those signals and then digitizing those down-converted signals by using an ADC. Ranganathan discloses a maximum number of channels that can track the same satellite. However, the combination of Wen and Ranganathan fails to specifically disclose the features mentioned above. Papadimitratos discloses the features mentioned above when it discloses a lock on multiples satellites if the number of satellites in view exceeds the maximum value. This is because interference causes errors in the signal acquisition and thus the receiver is compromised and can easily be spoofed. Therefore, when the number of satellites in view exceeds the threshold value, a spoofing situation is declared. It would be obvious to incorporate the features disclosed by Ranganathan’s into the functions of Wen to allow for a more efficient notification of spoofing to the receiver.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (Wen, Hengqing, et al. "Countermeasures for GPS signal spoofing." Proceedings of the 18th international technical meeting of the satellite division of the institute of navigation (ION GNSS 2005). 2005.) in view of Ranganathan (Ranganathan, Aanjhan, Hildur Ólafsdóttir, and Srdjan Capkun. "Spree: A spoofing resistant gps receiver." Proceedings of the 22nd Annual International Conference on Mobile Computing and Networking. 2016.) further in view of Rouquette (US 6975673 B1).

Regarding claim 11, the combination of Wen and Ranganathan discloses [Note: what the combination of Wen and Ranganathan fails to specifically disclose is strike-through]
The device of claim 1, 

Rouquette discloses, 
wherein the computer logic is further configured to detect jamming by detecting spurious spectral lines within the spectrum of the GNSS signal received (Col. 6, lines 29-43, “However, if the difference between the two power calculations is greater than the predetermined delta value, then it is determined that the removed spectral line is from a narrowband jammer. This is due to the fact that a NB jammer will appear with its energy concentrated in one or a few spectral lines. In contrast, the desired signal will appear with its energy divided among all spectral lines. The spectral line is excised (magnitude set to zero) in block 435, and then block 440 enters this spectral line into a list of spectral lines that are to be removed by subsequent operations. Block 445 re-labels the power calculation from block 420 as the initial signal power value, and then returns process flow to block 415. This process continues until the condition in block 425 is satisfied and spectral lines from narrow band jammers are excised and listed.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Wen and Ranganathan with Rouquette to incorporate the features of: wherein the computer logic is further configured to detect jamming by detecting spurious spectral lines within the spectrum of the GNSS signal received. All arts are considered analogous arts as they disclose systems and methods to detect spoofing/jamming in a GNSS/GPS receiver. Wen discloses the features of obtaining the GNSS signals, modulating those signals with PRN codes, down-converting those signals and then digitizing those down-converted signals by using an ADC. However, the combination of Wen and Ranganathan fails to specifically disclose the features mentioned above. Rouquette discloses the features mentioned above when it discloses how to detect a jamming signal in a spectrum of the GNSS received signals where the jamming signal will be separate and more concentrated in one or a few spectral lines. Therefore, it would be obvious to incorporate the features disclosed by Rouquette into the combination of Wen and Ranganathan to allow for a more efficient detection of jamming of a GNSS receiver. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (Wen, Hengqing, et al. "Countermeasures for GPS signal spoofing." Proceedings of the 18th international technical meeting of the satellite division of the institute of navigation (ION GNSS 2005). 2005.) in view of Ranganathan (Ranganathan, Aanjhan, Hildur Ólafsdóttir, and Srdjan Capkun. "Spree: A spoofing resistant gps receiver." Proceedings of the 22nd Annual International Conference on Mobile Computing and Networking. 2016.) further in view of Butsch (Butsch, Felix. "A concept for GNSS interference monitoring." Proceedings of the 12th International Technical Meeting of the Satellite Division of The Institute of Navigation (ION GPS 1999). 1999.). 

Regarding claim 12, the combination of Wen and Ranganathan discloses [Note: what the combination of Wen and Ranganathan fails to specifically disclose is strike-through]
The device of claim 1, 

Butsch discloses, 
configured to be connected between a GNSS receiver and its antenna, the received signal being split in two parts, a first part being directly transmitted to the GNSS receiver, and a second part being processed by the RF chain (see Fig. 11 where the DSP is between the GNSS receiver and its antenna and where the GNSS antenna is received is transmitted to the GNSS receiver directly and also processed by the RF chain going into the DSP receiver).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of Wen and Ranganathan with Butsch to incorporate the features of: configured to be connected between a GNSS receiver and its antenna, the received signal being split in two parts, a first part being directly transmitted to the GNSS receiver, and a second part being processed by the RF chain. All arts are considered analogous arts as they disclose systems and methods to detect spoofing/jamming in a GNSS/GPS receiver. Wen discloses the features of obtaining the GNSS signals, modulating those signals with PRN codes, down-converting those signals and then digitizing those down-converted signals by using an ADC. However, the combination of Wen and Ranganathan fails to specifically disclose the features mentioned above. Butsch discloses these features when it depicts in Fig. 11 that the GNSS signal is provided directly to the GNSS receiver and the GNSS is also provided to the DSP receiver for spoofing detection. Therefore, it would be obvious to incorporate the features disclosed by Butsch into the combination of Wen and Ranganathan to allow for a more efficient detection of spoofing of a GNSS receiver.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648